Title: To Thomas Jefferson from Henry Dearborn, 31 January 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            War DepartmentJanuary 31st. 1806.
                        
                        I have the honor herewith to transmit you a list of Promotions and appointments in the Corps of Engineers
                            during the last recess of Congress 
                  Accept Sir, the assurances of my high respect and consideration
                        
                            H. Dearborn
                            
                        
                    